         Case 1:20-cv-03010-APM Document 210 Filed 09/03/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,         Case No. 1:20-cv-03010-APM

 v.                                                 HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.




 State of Colorado, et al.,

                                Plaintiffs,         Case No. 1:20-cv-03715-APM

 v.                                                 HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.


                                     JOINT STATUS REPORT

       In accordance with the Court’s August 31, 2021 Order, Google and Yelp Inc. (“Yelp”)

provide this status report regarding outstanding discovery issues. Google and Yelp continue to

work through the two issues raised by Google at the August 31 status conference: (1) Yelp’s

response to Google’s search term proposal; and (2) production from a proposed custodian in a

public policy role at Yelp. Google and Yelp anticipate submitting another status report by

September 10 to advise the Court whether the issues have been resolved, and if not, if the

Court’s assistance is sought.
        Case 1:20-cv-03010-APM Document 210 Filed 09/03/21 Page 2 of 4




       Yelp and Google intend to exchange information today that will further assist in the

parties’ negotiations. Yelp anticipates providing Google with an updated set of search term hit

reports for five custodians whose documents have been collected, which Yelp anticipates may

need additional refinement. Yelp is in also the process of collecting additional custodian records,

and the parties intend to meet and confer prior to September 10 about the scope of search terms

for these additional custodians. Yelp will provide hit reports to Google with regard to proposed

search terms for these additional custodians.

       With regard to the one disputed custodian, Google has asked Yelp to provide information

on whether other Yelp employees have first-hand knowledge of the subject matter of

presentations and testimony of the disputed custodian. Google will provide dates and other

information to facilitate Yelp’s response. The parties will continue to meet and confer over

Google’s request to add this custodian to the document review. Google has also requested that

Yelp provide hit reports and/or other information if Yelp believes that the disputed custodian’s

records are duplicative of agreed-upon custodians. Yelp has agreed to provide this information

by September 10, and in the meantime, continue to work expeditiously to produce documents

from agreed-upon custodians and data.

       Yelp has agreed to this Court’s jurisdiction to hear and resolve any dispute regarding

Yelp’s compliance with Google’s April 13, 2021 subpoena to Yelp.


Dated: September 3, 2021

                                                Respectfully submitted,

                                           By:
                                             _____________________________________________
                                                WILSON SONSINI GOODRICH & ROSATI P.C.
                                                Wendy Huang Waszmer (D.C. Bar No. 478725)
                                                Susan A. Creighton (D.C. Bar No. 978486)
                                                Franklin M. Rubinstein (D.C. Bar No. 476674)

                                                   2
Case 1:20-cv-03010-APM Document 210 Filed 09/03/21 Page 3 of 4




                            1301 Avenue of the Americas
                            New York, New York 10019
                            Tel: 212-497-7702
                            wwaszmer@wsgr.com

                            1700 K St, NW
                            Washington, DC 20006
                            Tel: 202-973-8800
                            screighton@wsgr.com
                            frubinstein@wsgr.com

                            WILLIAMS & CONNOLLY LLP

                            John E. Schmidtlein (D.C. Bar No. 441261)
                            Benjamin M. Greenblum (D.C. Bar No. 979786)
                            Colette T. Connor (D.C. Bar No. 991533)
                            725 12th Street, NW
                            Washington, DC 20005
                            Tel: 202-434-5000
                            jschmidtlein@wc.com
                            bgreenblum@wc.com
                            cconnor@wc.com

                            ROPES & GRAY LLP
                            Mark S. Popofsky (D.C. Bar No. 454213)
                            Matthew McGinnis (pro hac vice)
                            2099 Pennsylvania Avenue, NW
                            Washington, DC 20006
                            Tel: 202-508-4624
                            Mark.Popofsky@ropesgray.com

                            Counsel for Defendant Google LLC




                            HUESTON HENNIGAN LLP
                            Douglas J. Dixon (pro hac vice)
                            620 Newport Center Drive, Suite 1300
                            Newport Beach, CA 92660
                            Tel: 949-229-8640
                            Counsel for Non-Party Yelp Inc.




                               3
Case 1:20-cv-03010-APM Document 210 Filed 09/03/21 Page 4 of 4




                            /s/ Serine Consolino
                            AEGIS LAW GROUP LLP
                            Serine Consolino (D.C. Bar No. 1033847)
                            Market Square West – Suite 740
                            801 Pennsylvania Avenue, N.W.
                            Washington, D.C. 20004
                            Tel: 202-706-7031

                            Counsel for Non-Party Yelp Inc.




                              4
